DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/4/2021 concerning the drawings and controllable switches of claims 2-4 have been fully considered but they are not persuasive. 
Applicant argues: “the claimed first, second and third controllable switches are not necessarily contained within the claimed sub-array driver module (SDA). Persons having ordinary skill in the art should recognize that the claimed first controllable switch is shown in FIG. 3 as items 312 and/or 314. Persons having ordinary skill in the art should recognize that the claimed second controllable switch is shown in FIG. 3 as items 304 and/or 306. Persons having ordinary skill in the art should recognize that the claimed second controllable switch is shown in FIG. 3 as the 1:4 switch coupled to item 316 and/or the 80:1 switch coupled to item 316, for example.”
The argument is not persuasive because the items referenced in the argument are not switches, nor would they be understood by one of ordinary skill in the art to represent such.  Rather, 304, 306, 312, 314, and 316 are referred to in the specification as “lines” and the specification makes it clear that the notation 1:4, 1:8, 1:10, and 80:1 from the figures refer to a “combiner/divider” (page 10, lines 13-19) or “dividers/combiners” (page 12, lines 20-22), not switches as the Remarks suggest. That is, the “lines” are combined or divided (as appropriate) by the illustrated elements, not switched. Note also that item 106 of the Prior art Figure 1 is identified as a “1:8 
The remainder of the arguments are persuasive in view of the amendments.

Drawings
The replacement drawings received on 5/4/2021 are entered but are objected to.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first controllable switch of claim 2, second controllable switch of claim 3, and third controllable switch of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1: “An apparatus for calibrating a radar having a plurality of sub-arrays, wherein at least one of the sub-arrays comprises:” is ambiguous as to if “having” is to serve as a transitional phrase for the claim, i.e. whether the preamble establishes an “apparatus for calibrating a radar”, this apparatus “having a plurality of sub-arrays…” or rather, an “apparatus for calibrating a radar”, where the radar is what is “having a plurality of sub-arrays…” The scope of the “apparatus” is therefore indefinite. Claims 2-4, 6, 8, 10, and 12-18 depend on claim 1 and are likewise indefinite.

Allowable Subject Matter
Claims 1-4, 6, 8, 10, and 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.